contractor for respondent's approval)    See Cuzze v. Univ. & Cmty. Coll.
                    Sys. of Nev., 123 Nev. 598, 602-03, 172 P.3d 131, 134 (2007) (noting that
                    when the nonmoving party bears the burden of persuasion at trial, the
                    moving party may demonstrate that summary judgment is appropriate by
                    "pointing out. .. that there is an absence of evidence to support the
                    nonmoving party's case" (internal quotation omitted)).
                                As for the deficiency judgment, we conclude that substantial
                    evidence supported the district court's determination that respondent
                    mitigated its damages.     See Mason-McDuffie Real Estate, Inc. v. Villa
                    Fiore Dev., LLC, 130 Nev. Adv. Op. No. 83, 335 P.3d 211, 213-14 (2014)
                    (recognizing that this court will not disturb a district court's factual
                    findings that are supported by substantial evidence); see also Sheehan &
                    Sheehan v. Nelson Malley & Co., 121 Nev. 481, 492, 117 P.3d 219, 226
                    (2005) (noting that the party asserting a failure-to-mitigate-damages
                    defense bears the burden to prove that damages might have been lessened
                    by "reasonable diligence on the part of the aggrieved party" (internal
                    quotation omitted)). In particular, evidence was presented from which it
                    was reasonable for the district court to conclude that appellant's proposed
                    mitigation strategies were not practicable.      See Mason-McDuffie Real
                    Estate, 130 Nev. Adv. Op. 83, 335 P.3d at 214 (indicating that substantial
                    evidence is "that which a reasonable mind might accept as adequate to
                    support a conclusion" (internal quotation omitted)).




                          'To the extent that appellant has made arguments on appeal based
                    on evidence that was procured after summary judgment was granted, we
                    have not considered those arguments. Old Aztec Mine, Inc. v. Brown, 97
                    Nev. 49, 52, 623 P.2d 981, 983 (1981).



SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    eia>
                             Consistent with the foregoing, we affirm the judgment in
                Docket No. 61812. In light of our disposition of the appeal in Docket No.
                61812, we affirm the award of attorney fees and costs appealed in Docket
                No. 62478.
                             It is so ORDERED.




                                                                                      J.




                cc: Hon. Elizabeth Goff Gonzalez, District Judge
                     Lansford W. Levitt, Settlement Judge
                     David J. Winterton & Associates, Ltd.
                     Holland & Hart LLP/Las Vegas
                     Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                    3
(0) 1947A en